Citation Nr: 0428112	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania.


THE ISSUE

Whether the veteran filed a timely Substantive Appeal of the 
November 2001 rating decision, which denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1989.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision letter of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  By this decision letter, the RO 
determined that the veteran failed to file a timely 
Substantive Appeal to the Board regarding a November 2001 
rating decision, which denied the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and schizophrenia.  The veteran 
perfected a timely appeal to the Board on the question 
concerning the timeliness of the Substantive Appeal.

In January 2004, the Board remanded the case to the RO in 
order to schedule the veteran for a videoconference hearing 
to be conducted before a Veteran's Law Judge (formerly know 
as a member of the Board), as requested in his July 2003 
Substantive Appeal (on VA Form 9, Appeal to the Board).  The 
RO scheduled the hearing for July 2004.  The veteran failed 
to appear for the hearing.  In a letter dated later in July 
2004, the veteran requested that the hearing location be 
transferred to a non-Federal or non-State facility because he 
was then presently barred from entering Federal or State 
buildings.  The Board reviewed the veteran's request, but 
concluded that the veteran had not shown good cause for 
failing to appear for the scheduled hearing.  Since that 
time, the veteran has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  By a rating decision in November 2001, the RO denied 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and schizophrenia.

2.  The RO notified the veteran of the November 2001 rating 
decision by a VA letter dated December 4, 2001.

3.  In May 2002, the veteran filed a notice of disagreement 
with the November 2001 rating decision, contesting the denial 
of service connection for an acquired psychiatric disorder, 
to include a bipolar disorder and schizophrenia.

4.  The RO furnished the veteran a statement of the case on 
June 13, 2002, which addressed the denial of service 
connection for an acquired psychiatric disorder, to include a 
bipolar disorder and schizophrenia.

5.  The information of records reflects that no further 
communication was received from either the veteran or his 
representative until April 2003.


CONCLUSION OF LAW

The veteran did not file a substantive appeal within 60 days 
of mailing the statement of the case on June 13, 2002, or 
within the remainder of the one year period from the date of 
mailing the notification on December 4, 2001, of a November 
2001 rating decision that denied service connection for an 
acquired psychiatric disorder, to include a bipolar disorder 
and schizophrenia.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, prior to the time the veteran filed his 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Assuming that the above law and regulations are applicable to 
the veteran's claim, see Holliday v. Principi, 14 Vet. App. 
280 (2001), the Board concludes that VA's duties under both 
the VCAA and the new regulations have been fulfilled.  In 
this regard the Board notes that the veteran was specifically 
advised in an April 2003 letter, that the veteran's April 
2003 substantive appeal could not be considered for the 
reason that it was not timely filed.  The veteran was advised 
of the specific facts in his case supporting dismissal of his 
appeal, and was provided with the pertinent law and 
regulations pertaining to the filing of appeals.  The veteran 
and his representative were also afforded a period of 60 days 
in which to present any argument, submit any evidence, or 
request a Board hearing concerning the issue of whether the 
veteran's substantive appeal was timely filed.  

Based on the above procedural history, the Board concludes 
that the veteran and his representative have been properly 
informed of the information and evidence needed to 
substantiate his claim.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to address the 
Board's jurisdiction to decide the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In general, an appeal to the Board consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(2001).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
statement of the case (SOC) to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.  
38 C.F.R. § 20.302(b) (2001).  VA regulations also provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (2001).

In this case, service connection for an acquired psychiatric 
disorder, to include a bipolar disorder and schizophrenia, 
was denied in November 2001 rating decision, and the veteran 
was notified of the decision in a December 4, 2001, letter.  
The veteran submitted his notice of disagreement (NOD) in 
June 2002.  He was issued an SOC in June 2002.  Thereafter, 
no further communication was received from either the veteran 
or his representative until April 2003.  At that time, the 
veteran submitted a VA Form 9 (Substantive Appeal) and 
indicated that he disagreed with the denial of service 
connection.  

Here, the veteran's substantive appeal regarding the denial 
of service connection for an acquired psychiatric disorder, 
to include a bipolar disorder and schizophrenia, was not 
filed by the veteran or his representative until April 2003, 
more than one year following the December 4, 2001, notice of 
the November 2001 rating decision  and more than 60 days 
following the issuance of the SOC on June 13, 2002.  
Moreover, neither the veteran nor his representative 
requested an extension of the period for filing his 
substantive appeal, and good cause for such an extension has 
not otherwise been demonstrated.

Since no timely substantive appeal was filed by the veteran 
or his representative with regard to the denial of service 
connection for a psychiatric disorder as contained in the 
November 2001 rating, the Board determines that there is no 
appeal pending before it as regards that claim.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. §§ 20.200, 20.302.  Accordingly, the appeal 
is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



